Citation Nr: 0630105	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and fibromyalgia as secondary to the service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: John E. Howell, Esq.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from August 1967 to March 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  


FINDING OF FACT

There is no competent medical evidence that gastroesophageal 
reflux disease (GERD) and fibromyalgia are secondary to the 
service-connected post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

GERD and fibromyalgia are not proximately due to or the 
result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 
1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303, 3.310 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. section 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VCAA notice, consistent with 38 
U.S.C. section 5103(a) and 38 C.F.R. section 3.159(b), must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran received VCAA notice 
subsequent to the initial unfavorable AOJ decision.  However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

The RO provided the veteran with an August 2003 letter, fully 
notifying the veteran of what is required to substantiate his 
secondary service connection claim.  VA specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  He was also asked to 
submit any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The letter also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claim for 
secondary service connection. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. section 5103(a) and 38 C.F.R. section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claim, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, there are several are VA and private 
treatment records, and VA examinations of record.  The 
veteran was scheduled for a VA examination in January 2005, 
however, he did not appear.  When a veteran fails without 
good cause to report for a VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to 
provide another. (Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. 38 C.F.R. § 
3.655(a) (2005)).

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that this 
issue must be decided on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that GERD and fibromyalgia are secondary 
to the service-connected PTSD.  In support of his 
contentions, the veteran offers medical literature and 
opinions showing that PTSD promotes poor health and that GERD 
and fibromyalgia are re-enforced by PTSD.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be granted on a secondary basis. 
Except as provided in 38 C.F.R. section 3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).

The standard of proof to be applied in decisions on claims  
for veterans' benefits is set forth in 38 U.S.C.A. section 
5107 (West 2002).  A veteran is entitled to the benefit of 
the  doubt when there is an approximate balance of positive 
and negative evidence.  See also 38 C.F.R. § 3.102 (2005).  
When  a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1  Vet. App. 49 (1990).  The preponderance of the 
evidence must  be against the claim for benefits to be 
denied.  See Alemany  v. Brown, 9 Vet. App. 518 (1996).

Initially, the Board notes that the veteran does not assert 
that GERD or fibromyalgia are directly related to service, 
but rather, that these conditions are caused by the service-
connected PTSD.  Therefore, the Board will restrict its 
discussion to the issue of secondary service connection for 
these conditions.

Records show that the veteran was diagnosed with GERD in 
December 1999 and fibromyalgia in October 2001.

A November 2001 letter from a private physician states that 
GERD and mental or emotion illnesses have a high correlation.  
He opined that it is very likely that the PTSD and the GERD 
are mutually re-enforcing each other.  The physician also 
stated that fibromyalgia is a disease of unknown etiology; 
however, this disease has a high correlation with mental or 
emotional stresses.  Finally, the physician reported that 
PTSD can precipitate gastrointestinal problems such as 
gastritis and reflux disease which can, in turn, cause 
emotional and psychological damage.

A June 2002 VA examinations show a diagnosis of GERD, 
progressive, severe and fibromyalgia, mild.      

The veteran's attorney submitted articles showing the 
potential for increased PTSD symptoms associated with medical 
illness; that GERD patients who are stressed report a 
worsening of typical heartburn symptoms; and that 
psychological factors play a role in the worsening of typical 
heartburn symptoms.  

A review of the evidence shows that service connection for 
GERD and fibromyalgia as secondary to the service-connected 
PTSD is not warranted.  Though there is evidence of current 
diagnoses of GERD and fibromyalgia, there is no medical 
evidence that GERD or fibromyalgia are proximately due to or 
the result of PTSD.  With respect to GERD, the veteran's 
private physician stated that it is very likely that the PTSD 
and the GERD mutually re-enforce each other.  However, he did 
not state or provide any evidence that PTSD caused GERD.  His 
statement that the conditions mutually re-enforce each other 
is insufficient to show that GERD is the result of PTSD.  

The private physician stated that fibromyalgia is a disease 
of unknown etiology; however, this disease has a high 
correlation with mental or emotional stresses.  First, the 
Board notes that this physician stated that fibromyalgia is a 
disease of unknown etiology, meaning that its cause or origin 
cannot be ascertained.  Second, the physician stated that 
fibromyalgia has a high correlation with mental or emotional 
stresses.  However, there is no medical evidence, from this 
physician or otherwise, that fibromyalgia is the result of 
PTSD.  

As there is no medical nexus evidence establishing a 
connection between the service-connected PTSD and either GERD 
or fibromyalgia, the claim is denied.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  

Because the weight of the competent evidence either does not 
link a currently shown disability to a service-connected 
disability, the weight of the evidence is against the claim, 
and the doctrine of reasonable doubt is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
at 53-56 (1990); 
38 C.F.R. § 3.102.


ORDER

Service connection for GERD and fibromyalgia as secondary to 
the service-connected PTSD is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


